                  Case 2:20-cv-01807 Document 1 Filed 12/14/20 Page 1 of 16




 1
 2
 3
 4
 5
 6
 7                          UNITED STATES DISTRICT COURT FOR THE
                              WESTERN DISTRICT OF WASHINGTON
 8
                                        AT SEATTLE
 9
10
     UNITED STATES OF AMERICA,                                CASE NO. CV20-1807
11
                             Plaintiff,
12
                      v.                                      VERIFIED COMPLAINT
13                                                            FOR FORFEITURE IN REM
     $10,279 IN U.S. CURRENCY, AND ANY
14   ACCRUED INTEREST,
15                         Defendant.
16
17
18                                   I.     NATURE OF THE ACTION
19          1.      This is a civil in rem action for the forfeiture of $10,279 in U.S. currency
20 seized during execution of a warrant of arrest of Duncan Gibson on June 25, 2020 in
21 Woodinville, Washington (hereafter, the “Defendant Currency”).
22                             II.        LEGAL BASIS FOR FORFEITURE
23          2.      The Defendant Currency is forfeitable pursuant to 21 U.S.C. § 881(a)(6) for
24 violations of 21 U.S.C. § 841(a)(1) (unlawful distribution of a controlled substance).
25 Specifically, counsel for the United States has a reasonable belief the government will be
26 able to prove, to a preponderance at trial, that the Defendant Currency represents
27 proceeds from the sale of controlled substances; moneys furnished or intended to be
28

     VERIFIED COMPLAINT FOR FORFEITURE IN REM - 1                            UNITED STATES ATTORNEY
                                                                            700 S TEWART S TREET. S UITE 5220
     United States v. $10,279 in U.S. Currency, and Any Accrued Interest
                                                                              S EATTLE, WASHINGTON 98101
                                                                                     (206) 553-7970
                  Case 2:20-cv-01807 Document 1 Filed 12/14/20 Page 2 of 16




 1 furnished for the purchase of controlled substances; and/or moneys used or intended to be
 2 used to facilitate the unlawful distribution of controlled substances.
 3                                  III.     JURISDICTION AND VENUE
 4          3.      This Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1345
 5 (United States is plaintiff) and 1355(a) (action for forfeiture).
 6          4.      Venue is proper in this Court pursuant to 28 U.S.C. § 1355(b)(1)(A) (acts
 7 giving rise to the forfeiture occurred in this district) and 28 U.S.C. § 1395(b) (the
 8 Defendant Currency was seized in this district).
 9          5.      The United States Bureau of Alcohol, Tobacco, Firearms and Explosives
10 (“ATF”) seized the Defendant Currency pursuant to a warrant, issued in Western District
11 of Washington Cause No. MJ20-379, that authorized the arrest of Gibson. That warrant
12 was executed on June 25, 2020. After taking custody of the Defendant Currency, the ATF
13 subsequently transferred it to the custody of the United States Marshals Service
14 (“USMS”), where it remains
15          6.      As provided in Supplemental Rule G(3)(b)(i), the Clerk of Court is required
16 to issue a warrant to arrest the Defendant Currency if it is in the government’s possession,
17 custody, or control. As such, the Court will have in rem jurisdiction over the Defendant
18 Currency when the accompanying Warrant of Arrest in Rem is issued, executed, and
19 returned to the Court.
20                          IV.      FACTUAL BASIS FOR FORFEITURE
21          7.      The Defendant Currency was seized on June 25, 2020, in connection with
22 an ongoing investigation of Gibson beginning on or about February 23, 2020.
23          8.      On February 23, 2020, Arlington Police Department (“APD”) officers were
24 dispatched to a residence in Arlington, Washington, in the Western District of
25 Washington, for reports of a suspicious vehicle—specifically, a Ford pickup truck
26 (hereinafter, the “Ford Truck”).
27          9.      Upon arrival, APD observed the Ford Truck parked in the roadway, with
28 multiple individuals, including an individual subsequently identified as Gibson, standing

     VERIFIED COMPLAINT FOR FORFEITURE IN REM - 2                           UNITED STATES ATTORNEY
                                                                           700 S TEWART S TREET. S UITE 5220
     United States v. $10,279 in U.S. Currency, and Any Accrued Interest
                                                                             S EATTLE, WASHINGTON 98101
                                                                                    (206) 553-7970
                  Case 2:20-cv-01807 Document 1 Filed 12/14/20 Page 3 of 16




 1 close to the driver’s side. APD conducted a records check of the Ford Truck and
 2 determined that Gibson was the truck’s registered owner.
 3          10.     After observing what appeared to be a bong connected to a glass pipe in the
 4 Ford Truck, APD conducted an external K-9 search of the Ford Truck using a narcotics-
 5 detecting K-9 trained to detect odors emanating from cocaine, cocaine base, heroin,
 6 methamphetamine, and MDMA, but not marijuana. The K-9 alerted positively on the
 7 Ford Truck, indicating the presence of a trained odor.
 8          11.     Following the external K-9 search, APD impounded the Ford Truck
 9 pending a search warrant.
10          12.     On February 24, 2020, a Snohomish County District Court Judge issued a
11 warrant authorizing a search of the Ford Truck.
12          13.     On February 26, 2020, APD executed the warrant. During the search,
13 officers located controlled substances, apparent drug paraphernalia, and firearms, among
14 other items.
15          14.     On June 25, 2020, a criminal complaint was filed against Gibson in the
16 United States District Court for the Western District of Washington at Seattle, in cause
17 number MJ20-379, charging Gibson with one count of Felon in Possession of Firearms
18 in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2); one count of Possession of Heroin
19 and Fentanyl with Intent to Distribute in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(B),
20 and (b)(1)(C), and 18 U.S.C. 2; and one count of Possession of Firearms in Furtherance
21 of a Drug Trafficking Crime in violation of 18 U.S.C. § 924(c)(1)(A).
22          15.      In conjunction with that complaint, United States Magistrate Judge
23 Michelle L. Peterson issued a warrant for Gibson’s arrest.
24          16.      On June 25, 2020, members of the Snohomish County Violent Offender
25 Task Force (“VOTF”), which is a subdivision of the United States Marshals Pacific
26 Northwest Violent Offender Task Force, located Gibson in Woodinville, Washington,
27 and took him into custody.
28

     VERIFIED COMPLAINT FOR FORFEITURE IN REM - 3                           UNITED STATES ATTORNEY
                                                                           700 S TEWART S TREET. S UITE 5220
     United States v. $10,279 in U.S. Currency, and Any Accrued Interest
                                                                             S EATTLE, WASHINGTON 98101
                                                                                    (206) 553-7970
                   Case 2:20-cv-01807 Document 1 Filed 12/14/20 Page 4 of 16




 1           17.     Shortly after Gibson’s arrest, Special Agent (“SA”) Matthew Wear of the
 2 ATF arrived at the location.
 3           18.     SA Wear was wearing a marked ATF ballistic vest and further identified
 4 himself verbally to Gibson. SA Wear explained that he had a federal warrant for Gibson’s
 5 arrest.
 6           19.     Gibson then made an unsolicited statement that he was surprised SA Wear
 7 had not waited to arrest him as he was about to pick up 30 pounds of methamphetamine,
 8 7 pounds of heroin, and an unknown number of pills, from somewhere in Eastern
 9 Washington.
10           20.      After Gibson made the foregoing statement, law enforcement read Gibson
11 his Miranda rights. Gibson verbally acknowledged that he understood those rights and
12 that he was willing to waive his rights and speak to SA Wear.
13           21.      After waiving his Miranda rights, Gibson again referenced the narcotics
14 that he had intended to pick up in Eastern Washington.
15           22.      Law enforcement seized multiple mobile phones found in Gibson’s vehicle,
16 as well as a hip pack and wallet that were found on Gibson’s person.
17           23.      Law enforcement later inventoried the hip pack and wallet. The hip pack
18 contained various denominations of United States currency that totaled ten thousand
19 dollars ($10,000). The wallet contained various denominations of United States currency
20 that totaled two hundred seventy-nine dollars ($279). The foregoing United States
21 currency comprise the Defendant Currency at issue in this civil action.
22           24.     After speaking with Gibson at the scene of the arrest, law enforcement used
23 a narcotics detection K-9, which performed an external search of Gibson’s vehicle and
24 positively alerted for narcotics in the vehicle.
25           25.     Gibson’s vehicle was subsequently towed to a Snohomish County Sheriff’s
26 Office’s secure indoor impound area where law enforcement sealed and initialed all
27 accessible entries to the vehicle as well as the truck bed toolbox. In addition, there were
28 four bags found in the bed of the truck, which law enforcement secured inside the cab.

      VERIFIED COMPLAINT FOR FORFEITURE IN REM - 4                           UNITED STATES ATTORNEY
                                                                            700 S TEWART S TREET. S UITE 5220
      United States v. $10,279 in U.S. Currency, and Any Accrued Interest
                                                                              S EATTLE, WASHINGTON 98101
                                                                                     (206) 553-7970
                   Case 2:20-cv-01807 Document 1 Filed 12/14/20 Page 5 of 16




 1           26.    Later, on June 25, 2020, SA Wear and another law enforcement officer
 2 conducted an interview of Gibson.
 3           27.    Law enforcement again read Gibson his Miranda rights. Gibson again
 4 verbally acknowledged that he understood those rights and that he was willing to waive
 5 his rights and speak to SA Wear.
 6           28.     During the interview, Gibson discussed some of his Mexican drug cartel
 7 narcotics sources. Defendant Gibson stated that he was a point person for a “group”
 8 operating out of Michoacán that is smuggling narcotics into the United States. He went
 9 on to say that he was about to receive thirty pounds of methamphetamine, seven
10 kilograms of heroin, and twenty thousand pills.
11           29.     Gibson further stated that he spoke to his narcotics sources every day,
12 mostly verbally by phone and through the WhatsApp application.
13           30.     Gibson then told SA Wear that he had been on his way to Eastern
14 Washington to meet one of his narcotics sources’ family members when he was arrested.
15           31.     On July 2, 2020, law enforcement obtained a federal search warrant in the
16 United States District Court for the Western District of Washington, cause number MJ20-
17 400, for a Ford truck registered to Gibson.
18           32.     Pursuant to the federal search warrant, SA Wear and another law
19 enforcement officer searched Gibson’s vehicle and its contents.
20           33.     Law enforcement identified the following items, among others, during the
21 search:
22                   a. Two digital scales and narcotics packaging materials;
23                   b. Two blue M30 colored pills;
24                   c. Unknown pills in a dog prescription bottle;
25                   d. Nine and one-half additional blue colored M30 pills;
26                   e. Thirteen 8mg doses of suboxone;
27                   f. Nine unknown white colored pills;
28                   g. 12.7 gross grams of unknown pink colored pills;

     VERIFIED COMPLAINT FOR FORFEITURE IN REM - 5                           UNITED STATES ATTORNEY
                                                                           700 S TEWART S TREET. S UITE 5220
     United States v. $10,279 in U.S. Currency, and Any Accrued Interest
                                                                             S EATTLE, WASHINGTON 98101
                                                                                    (206) 553-7970
                  Case 2:20-cv-01807 Document 1 Filed 12/14/20 Page 6 of 16




 1                  h. 5.2 gross grams of unknown white powder;
 2                  i. Miscellaneous zip lock baggies and suspected narcotics filters;
 3                  j. 5.9 grams of suspected heroin;
 4                  k. Two mobile phones; and
 5                  l. Multiple firearms and associated ammunition.
 6          34.     On November 22, 2020, pursuant to a federal search warrant in the United
 7 States District Court for the Western District of Washington, cause number MJ20-399,
 8 issued on July 2, 2020, the ATF completed its analysis of two mobile phones recovered
 9 from Gibson incident to his arrest on June 25, 2020.
10          35.     The extracted data from the phones show accounts for and probable usage
11 by Gibson including, but not limited to, a Facebook account utilized on the device with
12 account name “Duncan Gibson” (the “100001465745303/Duncan Gibson Account”).
13          36.     The ATF reviewed approximately eighty (80) Facebook Messenger
14 conversations from the 100001465745303/Duncan Gibson Account that related to the
15 possession, use, and distribution of controlled substances including, but not limited to, the
16 following messages:
17
18
19
20
21
22
23
24
25
26
27
28

     VERIFIED COMPLAINT FOR FORFEITURE IN REM - 6                           UNITED STATES ATTORNEY
                                                                           700 S TEWART S TREET. S UITE 5220
     United States v. $10,279 in U.S. Currency, and Any Accrued Interest
                                                                             S EATTLE, WASHINGTON 98101
                                                                                    (206) 553-7970
                  Case 2:20-cv-01807 Document 1 Filed 12/14/20 Page 7 of 16




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18          37.     The ATF also recovered approximately 532 SMS/MMS text message
19 conversations from one of the mobile phones. Most of the conversations reviewed by the
20 ATF contained communications regarding the use, possession, and trafficking of
21 controlled substances including, but not limited to, the following message:
22 //
23 //
24 //
25
26
27
28

     VERIFIED COMPLAINT FOR FORFEITURE IN REM - 7                           UNITED STATES ATTORNEY
                                                                           700 S TEWART S TREET. S UITE 5220
     United States v. $10,279 in U.S. Currency, and Any Accrued Interest
                                                                             S EATTLE, WASHINGTON 98101
                                                                                    (206) 553-7970
                  Case 2:20-cv-01807 Document 1 Filed 12/14/20 Page 8 of 16




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14          38.     The ATF also reviewed approximately twenty-one (21) WhatsApp
15 Messenger conversations from one of the mobile phones that related to the possession,
16 use, and distribution of controlled substances. Some messages in those conversations
17 even attached images depicting what appeared to be controlled substances, currency, and
18 firearms. Such messages include, but are not limited to, the following:
19                  a. 5/27/2020 08:55 (UTC -7)
20                       From: 12065568035@s.whatsapp.net Whitey (owner)
21                       To: 5216611474734@s.whatsapp.net Rt
22                       His dude can't keep him supplied right now this how we really need you
23                       but I think I better give you some realistic numbers. We could easily
24                       sells 70 lb of shards every week no problem. That's just Steve in this
25                       area. I think you have to have to give him at least 30 pounds a week
26                       minimum to hold him. At least one or two kilos of brown a week and
27                       7000- 10,000 blues per week. Your bare minimum numbers to hold him
28                       would probably be 30 lb clear one kilo of brown and 5000 blue. It

     VERIFIED COMPLAINT FOR FORFEITURE IN REM - 8                            UNITED STATES ATTORNEY
                                                                            700 S TEWART S TREET. S UITE 5220
     United States v. $10,279 in U.S. Currency, and Any Accrued Interest
                                                                              S EATTLE, WASHINGTON 98101
                                                                                     (206) 553-7970
                  Case 2:20-cv-01807 Document 1 Filed 12/14/20 Page 9 of 16




 1                       definitely did not look like that was going to be sitting in the next load
 2                       but I'm sure we'll get there rather soon
 3                  b. 6/6/2020 08:54 (UTC -7)
 4                       From: 12065568035@s.whatsapp.net Whitey (owner)
 5                       To: 5216611474734@s.whatsapp.net Rt
 6                       Attachment: File name: IMG-20200606-WA0003.jpg
 7
 8
 9
10
11
12
13
14
15
                    c. 6/6/2020 11:19 (UTC -7)
16
                         From: 12065568035@s.whatsapp.net Whitey (owner)
17
                         To: 5216611474734@s.whatsapp.net Rt
18
                         Attachment: File name: IMG-20200606-WA0005.jpg
19
20
21
22
23
24
25
26
27
28

     VERIFIED COMPLAINT FOR FORFEITURE IN REM - 9                             UNITED STATES ATTORNEY
                                                                             700 S TEWART S TREET. S UITE 5220
     United States v. $10,279 in U.S. Currency, and Any Accrued Interest
                                                                               S EATTLE, WASHINGTON 98101
                                                                                      (206) 553-7970
                 Case 2:20-cv-01807 Document 1 Filed 12/14/20 Page 10 of 16




 1                  d. 6/17/2020 11:05 (UTC -7)
 2                       From: 12065568035@s.whatsapp.net Whitey (owner)
 3                       To: 5216611474734@s.whatsapp.net Rt
 4                       I changed 5000 in 20s into 100s. Where's your dude
 5                  e. 6/17/2020 12:08 (UTC -7)
 6                       From: 12065568035@s.whatsapp.net Whitey (owner)
 7                       To: 5216611474734@s.whatsapp.net Rt
 8                       Attachments: File name: IMG-20200617-WA0001.jpg,
 9
10
11
12
13
14
15
16
17
18                       File name: IMG-20200617-WA0002.jpg
19
20
21
22
23
24
25
26
27
28

     VERIFIED COMPLAINT FOR FORFEITURE IN REM - 10                          UNITED STATES ATTORNEY
                                                                           700 S TEWART S TREET. S UITE 5220
     United States v. $10,279 in U.S. Currency, and Any Accrued Interest
                                                                             S EATTLE, WASHINGTON 98101
                                                                                    (206) 553-7970
                 Case 2:20-cv-01807 Document 1 Filed 12/14/20 Page 11 of 16




 1                       File name: IMG-20200617-WA0004.jpg,
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15                       File name: IMG-20200617-WA0006.jpg
16
17
18
19
20
21
22
23
24
25
26
27
28

     VERIFIED COMPLAINT FOR FORFEITURE IN REM - 11                          UNITED STATES ATTORNEY
                                                                           700 S TEWART S TREET. S UITE 5220
     United States v. $10,279 in U.S. Currency, and Any Accrued Interest
                                                                             S EATTLE, WASHINGTON 98101
                                                                                    (206) 553-7970
                  Case 2:20-cv-01807 Document 1 Filed 12/14/20 Page 12 of 16




 1          39.     6/24/2020 14:16 – 14:17 (UTC -7)
 2                  From: 12065568035@s.whatsapp.net Whitey (owner)
 3                  To: 5216611474734@s.whatsapp.net Rt
 4                  Attachments: File name: IMG-20200624-WA0000.jpg
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17                  File name: IMG-20200624-WA0002.jpg
18
19
20
21
22
23
24
25
26
27
28

     VERIFIED COMPLAINT FOR FORFEITURE IN REM - 12                          UNITED STATES ATTORNEY
                                                                           700 S TEWART S TREET. S UITE 5220
     United States v. $10,279 in U.S. Currency, and Any Accrued Interest
                                                                             S EATTLE, WASHINGTON 98101
                                                                                    (206) 553-7970
                   Case 2:20-cv-01807 Document 1 Filed 12/14/20 Page 13 of 16




 1                   File name: IMG-20200624-WA0003.jpg
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14           40.     The ATF initiated administrative forfeiture proceedings against the
15 Defendant Currency pursuant to 19 U.S.C. §§ 1607 – 1609, by way of 21 U.S.C. § 881(d)
16 and 18 U.S.C. § 981(d), on the grounds it constitutes proceeds of the distribution of
17 controlled substances and/or moneys furnished or intended to be furnished for the
18 purchase of controlled substances in violation of 21 U.S.C. §§ 841 and 846.
19           41.      On August 11, 2020, as part of those administrative proceedings, the ATF
20 sent notice of the pending forfeiture to all identified potentially interested parties,
21 including Gibson, as required by 18 U.S.C. § 983(a)(1).
22           42.      On September 8, 2020, Gibson, submitted an administrative claim to the
23 Defendant Currency. In his claim, Gibson asserted the Defendant Currency reflects
24 unemployment benefits he allegedly received from the State of Washington and/or a
25 portion of a home equity loan he allegedly received. He also asserted that “Washington
26 State unemployment and Bank of America can support [his] claim,” but that he had
27 difficulty accessing supporting information given his detention in a federal detention
28 center.

      VERIFIED COMPLAINT FOR FORFEITURE IN REM - 13                          UNITED STATES ATTORNEY
                                                                            700 S TEWART S TREET. S UITE 5220
      United States v. $10,279 in U.S. Currency, and Any Accrued Interest
                                                                              S EATTLE, WASHINGTON 98101
                                                                                     (206) 553-7970
                  Case 2:20-cv-01807 Document 1 Filed 12/14/20 Page 14 of 16




 1          43.     Notwithstanding Gibson’s claim, the United States has been unable to
 2 identify any information that would indicate Gibson had any legitimate sources of income
 3 during the relevant time periods. To the contrary, Gibson’s statements to law enforcement
 4 and communications with third parties suggest that Gibson had in his possession large
 5 amounts of currency representing proceeds of unlawful distribution of controlled
 6 substances.
 7          44.      Moreover, even if some or all of the Defendant Currency represented some
 8 combination of proceeds from unemployment benefits and/or a home equity loan, it
 9 would still be subject to forfeiture if, as Gibson’s statements to law enforcement and
10 communications with third parties suggest, Gibson intended to furnish the Defendant
11 Currency for the unlawful purchase of controlled substances.
12                                    V.      REQUEST FOR RELIEF
13          As required by Supplemental Rule G(2)(f), the facts set forth in this Verified
14 Complaint support a reasonable belief that the United States will be able to meet its
15 burden of proof at trial. More specifically, these facts support a reasonable belief that the
16 United States will be able to prove, at trial, that the Defendant Currency represents
17 proceeds from the sale of controlled substances; moneys furnished or intended to be
18 furnished for the purchase of controlled substances; and/or moneys used or intended to be
19 used to facilitate the unlawful distribution of controlled substances, in violation of
20 21 U.S.C. § 841(a)(1), which renders it forfeitable pursuant to 21 U.S.C. § 881(a)(6).
21          WHEREFORE, the United States respectfully requests:
22          1.      A warrant issue for the arrest of the Defendant Currency;
23          2.      That due notice be given to all interested parties to appear and show cause
24                  why the Defendant Currency should not be forfeited;
25          3.      The Defendant Currency be forfeited to the United States for disposition
26                  according to law; and,
27 //
28 //

     VERIFIED COMPLAINT FOR FORFEITURE IN REM - 14                          UNITED STATES ATTORNEY
                                                                           700 S TEWART S TREET. S UITE 5220
     United States v. $10,279 in U.S. Currency, and Any Accrued Interest
                                                                             S EATTLE, WASHINGTON 98101
                                                                                    (206) 553-7970
                Case 2:20-cv-01807 Document 1 Filed 12/14/20 Page 15 of 16




 1          4.       For such other and further relief as this Court may deem just and proper.
 2
 a          DATED this 14th dayof December, 2020.
 J

 4
                                                         Respectfully submitted,
 5
                                                         BRIAN T. MORAN
 6                                                       United States Attomey
 7

 8

 9

10                                                       United States Attomey's Office
                                                         700 Stewart Street, Suite 5220
11
                                                         Seattle, Washington 98 10 1
T2                                                       Q06) ss3-2242
                                                         Jehiel.B aer@,usd oi. gov
13

t4
15

I6
t1
18

t9
20

2t
22

23

24

25

26

27

28

     VERIFIED COMPLAINT FOR FORFEITI.]RE IN REM - I 5                               UNITED STATES ATTORNEY
                                                                                   7OO   STEWART STREET, SUITE 5220
     United States v. $ I 0,279 in U.S. Currency, and Any Accrued Interesl
                                                                                    SEATTLE, WASHINGToN 98 IO1
                                                                                             {206) ss3-7970
                 Case 2:20-cv-01807 Document 1 Filed 12/14/20 Page 16 of 16




 1                                              VERIFICATION
 2
 3          I, Matthew Wear, am a Special Agent with the Bureau of Alcohol, Tobacco,
 4 Firearms and Explosives in Seattle, Washington. I furnished the investigative facts
 5 contained in the foregoing Verified Complaint for Forfeiture In Rem. The investigative
 6 facts are based on personal knowledge I obtained from my involvement in the underlying
 7 investigation, my review of the relevant investigative material, other law enforcement
 8 officers involved in the investigation, other reliable official Government sources, and my
 9 own training and experience.
10          I hereby verify and declare, under penalty of perjury pursuant to 28 U.S.C. § 1746,
11 that I have read the foregoing Verified Complaint for Forfeiture In Rem, that I know its
12 contents, and that the facts it contains are true and correct to the best of my knowledge.
13
                          14th day of December, 2020.
            Executed this ______
14
15
16                                                                         Digitally signed by MATTHEW
                                                                           WEAR
                                                                           Date: 2020.12.14 12:53:38 -08'00'
17
                                                       MATTHEW WEAR
18                                                     Special Agent
19                                                     Bureau of Alcohol, Tobacco, Firearms and
                                                       Explosives
20
21
22
23
24
25
26
27
28

     VERIFIED COMPLAINT FOR FORFEITURE IN REM - 16                                      UNITED STATES ATTORNEY
     United States v. $10,279 in U.S. Currency, and Any Accrued Interest               700 S TEWART S TREET. S UITE 5220
                                                                                         S EATTLE, WASHINGTON 98101
                                                                                                (206) 553-7970
JS 44 (Rev. 10/20)                     Case 2:20-cv-01807 Document
                                                       CIVIL COVER 1-1 SHEET
                                                                        Filed 12/14/20 Page 1 of 2
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)
I. (a) PLAINTIFFS                                                                                         DEFENDANTS
                                                                                                          $10,279 IN U.S. CURRENCY, AND ANY ACCRUED
          UNITED STATES OF AMERICA
                                                                                                          INTEREST.
    (b)   County of Residence of First Listed Plaintiff                                                   County of Residence of First Listed Defendant
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                               (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                          NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                     THE TRACT OF LAND INVOLVED.

    (c)   Attorneys (Firm Name, Address, and Telephone Number)                                             Attorneys (If Known)
      Jehiel I. Baer, Assistant United States Attorney
      United States Attorney's Office, Asset Forfeiture Unit
      700 Stewart Street, Suite 5220, Seattle, WA 98101-1271
II. BASIS OF JURISDICTION (Place an “X” in One Box Only)     III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                       (For Diversity Cases Only)                                    and One Box for Defendant)
✖ 1     U.S. Government                  3   Federal Question                                                                   PTF        DEF                                         PTF      DEF
          Plaintiff                            (U.S. Government Not a Party)                     Citizen of This State            1          1      Incorporated or Principal Place         4     4
                                                                                                                                                      of Business In This State

    2   U.S. Government                  4   Diversity                                           Citizen of Another State            2          2   Incorporated and Principal Place           5         5
          Defendant                            (Indicate Citizenship of Parties in Item III)                                                          of Business In Another State

                                                                                                 Citizen or Subject of a             3          3   Foreign Nation                             6         6
                                                                                                   Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                    Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                                TORTS                           FORFEITURE/PENALTY                       BANKRUPTCY                       OTHER STATUTES
    110 Insurance                       PERSONAL INJURY                  PERSONAL INJURY         ✖ 625 Drug Related Seizure              422 Appeal 28 USC 158             375 False Claims Act
    120 Marine                          310 Airplane                    365 Personal Injury -           of Property 21 USC 881           423 Withdrawal                    376 Qui Tam (31 USC
    130 Miller Act                      315 Airplane Product                Product Liability       690 Other                                28 USC 157                        3729(a))
    140 Negotiable Instrument                Liability                  367 Health Care/                                                                                   400 State Reapportionment
    150 Recovery of Overpayment         320 Assault, Libel &                Pharmaceutical                                               PROPERTY RIGHTS                   410 Antitrust
        & Enforcement of Judgment            Slander                        Personal Injury                                               820 Copyrights                   430 Banks and Banking
    151 Medicare Act                    330 Federal Employers’              Product Liability                                             830 Patent                       450 Commerce
    152 Recovery of Defaulted                Liability                  368 Asbestos Personal                                             835 Patent - Abbreviated         460 Deportation
         Student Loans                  340 Marine                          Injury Product                                                    New Drug Application         470 Racketeer Influenced and
         (Excludes Veterans)            345 Marine Product                  Liability                                                     840 Trademark                        Corrupt Organizations
    153 Recovery of Overpayment              Liability                 PERSONAL PROPERTY                     LABOR                        880 Defend Trade Secrets         480 Consumer Credit
        of Veteran’s Benefits           350 Motor Vehicle               370 Other Fraud             710 Fair Labor Standards                  Act of 2016                      (15 USC 1681 or 1692)
    160 Stockholders’ Suits             355 Motor Vehicle               371 Truth in Lending            Act                                                                485 Telephone Consumer
    190 Other Contract                      Product Liability           380 Other Personal          720 Labor/Management                 SOCIAL SECURITY                       Protection Act
    195 Contract Product Liability      360 Other Personal                  Property Damage             Relations                        861 HIA (1395ff)                  490 Cable/Sat TV
    196 Franchise                           Injury                      385 Property Damage         740 Railway Labor Act                862 Black Lung (923)              850 Securities/Commodities/
                                        362 Personal Injury -               Product Liability       751 Family and Medical               863 DIWC/DIWW (405(g))                Exchange
                                            Medical Malpractice                                         Leave Act                        864 SSID Title XVI                890 Other Statutory Actions
        REAL PROPERTY                     CIVIL RIGHTS                 PRISONER PETITIONS           790 Other Labor Litigation           865 RSI (405(g))                  891 Agricultural Acts
    210 Land Condemnation               440 Other Civil Rights          Habeas Corpus:              791 Employee Retirement                                                893 Environmental Matters
    220 Foreclosure                     441 Voting                      463 Alien Detainee              Income Security Act              FEDERAL TAX SUITS                 895 Freedom of Information
    230 Rent Lease & Ejectment          442 Employment                  510 Motions to Vacate                                            870 Taxes (U.S. Plaintiff             Act
    240 Torts to Land                   443 Housing/                        Sentence                                                          or Defendant)                896 Arbitration
    245 Tort Product Liability              Accommodations              530 General                                                      871 IRS—Third Party               899 Administrative Procedure
    290 All Other Real Property         445 Amer. w/Disabilities -      535 Death Penalty               IMMIGRATION                           26 USC 7609                      Act/Review or Appeal of
                                            Employment                  Other:                      462 Naturalization Application                                             Agency Decision
                                        446 Amer. w/Disabilities -      540 Mandamus & Other        465 Other Immigration                                                  950 Constitutionality of
                                            Other                       550 Civil Rights                Actions                                                                State Statutes
                                        448 Education                   555 Prison Condition
                                                                        560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement
V. ORIGIN (Place an “X” in One Box Only)
✖   1 Original             2 Removed from                     3      Remanded from             4 Reinstated or             5 Transferred from       6 Multidistrict                    8 Multidistrict
      Proceeding             State Court                             Appellate Court             Reopened                    Another District           Litigation -                     Litigation -
                                                                                                                             (specify)                  Transfer                         Direct File
                                         Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                         21 U.S.C. § 881(a)(6) for violations of 21 U.S.C. § 841(a)(1)
VI. CAUSE OF ACTION                      Brief description of cause:
                                         Seeking civil forfeiture of proceeds of, and/or facilitating property for, and/or moneys furnished for the unlawful distribution of a controlled substance
VII. REQUESTED IN                             CHECK IF THIS IS A CLASS ACTION                       DEMAND $                                    CHECK YES only if demanded in complaint:
     COMPLAINT:                               UNDER RULE 23, F.R.Cv.P.                                                                          JURY DEMAND:                    Yes        ✖   No
VIII. RELATED CASE(S)
                                             (See instructions):
      IF ANY                                                          JUDGE                                                              DOCKET NUMBER
DATE                                                                    SIGNATURE OF ATTORNEY OF RECORD
December 14, 2020                                                        /s/ Jehiel I. Baer
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                    APPLYING IFP                                   JUDGE                           MAG. JUDGE
JS 44 Reverse (Rev. 10/20)      Case 2:20-cv-01807 Document 1-1 Filed 12/14/20 Page 2 of 2
                     INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
                                                               Authority For Civil Cover Sheet

The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complaint filed. The attorney filing a case should complete the form as follows:

I.(a)    Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use
         only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and then
         the official, giving both name and title.
  (b)    County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
         time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land
         condemnation cases, the county of residence of the "defendant" is the location of the tract of land involved.)
  (c)    Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
         in this section "(see attachment)".

II.      Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.Cv.P., which requires that jurisdictions be shown in pleadings. Place an "X"
         in one of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.
         United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
         United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an "X" in this box.
         Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment
         to the Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes
         precedence, and box 1 or 2 should be marked.
         Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the
         citizenship of the different parties must be checked. (See Section III below; NOTE: federal question actions take precedence over diversity
         cases.)

III.     Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this
         section for each principal party.

IV.      Nature of Suit. Place an "X" in the appropriate box. If there are multiple nature of suit codes associated with the case, pick the nature of suit code
         that is most applicable. Click here for: Nature of Suit Code Descriptions.

V.       Origin. Place an "X" in one of the seven boxes.
         Original Proceedings. (1) Cases which originate in the United States district courts.
         Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441.
         Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
         date.
         Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
         Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or
         multidistrict litigation transfers.
         Multidistrict Litigation – Transfer. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C.
         Section 1407.
         Multidistrict Litigation – Direct File. (8) Check this box when a multidistrict case is filed in the same district as the Master MDL docket.
         PLEASE NOTE THAT THERE IS NOT AN ORIGIN CODE 7. Origin Code 7 was used for historical records and is no longer relevant due to
         changes in statue.

VI.      Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
         statutes unless diversity. Example: U.S. Civil Statute: 47 USC 553 Brief Description: Unauthorized reception of cable service.

VII.     Requested in Complaint. Class Action. Place an "X" in this box if you are filing a class action under Rule 23, F.R.Cv.P.
         Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.
         Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.

VIII. Related Cases. This section of the JS 44 is used to reference related pending cases, if any. If there are related pending cases, insert the docket
      numbers and the corresponding judge names for such cases.

Date and Attorney Signature. Date and sign the civil cover sheet.
                 Case 2:20-cv-01807 Document 1-2 Filed 12/14/20 Page 1 of 2




 1
 2
 3
 4
 5
 6
 7                          UNITED STATES DISTRICT COURT FOR THE
                              WESTERN DISTRICT OF WASHINGTON
 8
                                        AT SEATTLE
 9
10   UNITED STATES OF AMERICA,                                    CASE NO. CV20-1807
11                           Plaintiff,
12                    v.                                          WARRANT OF ARREST IN REM
13   $10,279 IN U.S. CURRENCY, AND ANY
14   ACCRUED INTEREST,
15                         Defendant.
16
17
18 TO:      UNITED STATES MARSHALS SERVICE
            and/or its duly authorized agents and representatives
19
20          WHEREAS, a Verified Complaint for Forfeiture in Rem was filed in the above-
21 captioned action on December 14, 2020 alleging the Defendant $10,279 in U.S. currency
22 and any accrued interest (hereafter, “the Defendant Currency”) is subject to forfeiture to
23 the United States pursuant to 21 U.S.C. § 881(a)(6) for violation of 21 U.S.C. § 841(a)(1)
24 (unlawful distribution of a controlled substance); and,
25          WHEREAS, as reflected in the Verified Complaint, the Defendant Currency is in
26 the government’s possession, custody, and control;
27
28

     WARRANT OF ARREST IN REM - 1                                                UNITED STATES ATTORNEY
                                                                                700 STEWART STREET. SUITE 5220
     U.S. v. $10,279 in U.S. Currency, and Any Accrued Interest
                                                                                  SEATTLE, WASHINGTON 98101
                                                                                        (206) 553-7970
                  Case 2:20-cv-01807 Document 1-2 Filed 12/14/20 Page 2 of 2




 1           YOU ARE, THEREFORE, HEREBY COMMANDED, pursuant to Supplemental
 2 Rule G(3)(b)(i) of the Federal Rules of Civil Procedure, to arrest and seize the Defendant
 3 Currency; and,
 4           YOU ARE FURTHER COMMANDED that, after executing this arrest and
 5 seizure, you promptly file a record so reflecting in this Court.
 6
             DATED this ________ day of____________________, 2020.
 7
 8
 9                                                       WILLIAM M. McCOOL
                                                         UNITED STATES DISTRICT COURT
10
                                                         CLERK
11
12
                                                         By:
13                                                                 DEPUTY CLERK
14
15
16
17
18
     Presented by:
19
20
    /s/ Jehiel I. Baer
21 JEHIEL I. BAER
   Assistant United States Attorney
22
   United States Attorney’s Office
23 700 Stewart Street, Suite 5220
   Seattle, WA 98101
24
   (206) 553-2242
25 Jehiel.Baer@usdoj.gov
26
27 NOTE: This warrant is issued pursuant to Supplemental Rule G(3)(b)(i) of the Federal Rules of
     Civil Procedure (governing civil forfeiture actions in rem).
28

      WARRANT OF ARREST IN REM - 2                                             UNITED STATES ATTORNEY
                                                                              700 STEWART STREET. SUITE 5220
      U.S. v. $10,279 in U.S. Currency, and Any Accrued Interest
                                                                                SEATTLE, WASHINGTON 98101
                                                                                      (206) 553-7970
